DISMISS and Opinion Filed December 3, 2021




                                   S     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00620-CV

                       RICKEY SHANNON, Appellant
                                 V.
                   SM FAMILY HOLDINGS, LLC, Appellee

                On Appeal from the County Court at Law No. 3
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04422-C

                        MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                         Opinion by Chief Justice Burns
      Appellant appeals from the trial court’s June 25, 2021 judgment.           We

questioned our jurisdiction over this appeal because it appeared the trial court was

without plenary power to sign the judgment. See State ex rel. Latty v. Owens, 907

S.W.2d 484, 486 (Tex. 1995) (per curiam) (judgment signed after trial court’s

plenary power expires is a nullity). At the Court’s request, the parties filed letter

briefs addressing the Court’s concern.

      The trial court signed a final judgment on January 11, 2021. Appellant filed

a timely motion for new trial on February 4, 2021. The record before the Court does

not contain a written order on the motion for new trial. Without having set aside the
January 11 judgment, the trial court signed another judgment on June 25, 2021. The

trial court’s plenary power, however, expired on April 16, 2021, 105 days after the

January 11 judgment. See TEX. R. CIV. P. 329b(e). Thus, the trial court’s June 25

judgment was a nullity. See Latty, 907 S.W.2d at 486.

      Although appellant filed a letter brief, he failed to address the jurisdictional

issue. Because the court acted beyond its plenary power in signing the June 25

judgment, the judgment is void. See id. This leaves the January 11 order as the final

judgment of the trial court.

      When, as here, a judgment is rendered by a court after its plenary power has

expired, an appellate court’s jurisdiction is limited to setting aside the judgment and

dismissing the appeal for want of jurisdiction. See Latty, 907 S.W.2d at 486.

Accordingly, we vacate the trial court’s June 25, 2021 judgment and dismiss the

appeal. See TEX. R. APP. P. 42.3(a); Latty, 907 S.W.2d at 486.




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE



210620F.P05




                                         –2–
                                 S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

RICKEY SHANNON, Appellant                  On Appeal from the County Court at
                                           Law No. 3, Dallas County, Texas
No. 05-21-00620-CV         V.              Trial Court Cause No. CC-20-04422-
                                           C.
SM FAMILY HOLDINGS, LLC,                   Opinion delivered by Chief Justice
Appellee                                   Burns. Justices Goldstein and Smith
                                           participating.

      In accordance with this Court’s opinion of this date, we VACATE the trial
court’s June 25, 2021 judgment and DISMISS the appeal.



Judgment entered December 3, 2021     .




                                     –3–